Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 1 of 48 PageID: 178




Christopher G. Salloum, Esq.
Steven W. Teppler, Esq.
MANDELBAUM SALSBURG, P.C.
3 Becker Farm Road – Suite 105
Roseland, New Jersey 07068
Tel. 973-736-4600
Fax. 973-736-4670
Attorneys for Plaintiff
  Salerno Medical Associates, LLP

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 SALERNO MEDICAL ASSOCIATES, LLP,                                 Civil Action No.
                                                              2:20-cv-07076-JMV-JVC
                           Plaintiff,
                                                          Hon. John M. Vazquez, U.S.D.J.
               v.                                          Hon. James B. Clark, U.S.M.J.


 INTEGRITY PRACTICE SOLUTIONS, LLC;                  AMENDED VERIFIED COMPLAINT
 INTEGRITY MEDICAL SYSTEMS, LLC;                     AND DEMAND FOR TRIAL BY JURY
 CHINTAN TRIVEDI; JOHN DOES 1-10; and
 ABC CORPORATIONS 1-10,

                            Defendants.




       Plaintiff, Salerno Medical Associates, LLP (“Plaintiff” or “SMA”), with a principal place

of business located at 613 Park Avenue, East Orange, New Jersey 07017, by and through its

attorneys, Mandelbaum Salsburg, P.C., by way of Amended Verified Complaint against

defendants, Integrity Medical Systems, LLC (“IMS”), Integrity Practice Solutions, LLC (“IPS”),

Chintan Trivedi (“Mr. Trivedi”), all of whom have a principal address located at 26 Musket Drive,

Basking Ridge, New Jersey 07920, John Does 1-10, and ABC Corporations 1-10 (all defendants,

collectively, “Defendants”), says as follows:
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 2 of 48 PageID: 179




                               PRELIMINARY STATEMENT

       1.      This case is about an unscrupulous businessman’s ongoing attempt to extort money

from a medical practice in blatant misappropriation of the medical practice’s most precious of

trade secrets and proprietary confidential information: its patients’ protected health information

(“PHI”).

       2.      SMA, a multidisciplinary medical practice, engaged IMS, an entity controlled by

Mr. Trivedi, to provide electronic medical recordkeeping (“EMR”) services. Over the course of

SMA’s and IMS’s years’ long business relationship, SMA has entrusted IMS with the PHI of

approximately 16,000 patients. Such PHI includes, without limitation, patients’ names, patients’

telephone numbers, patients’ addresses, patients’ medical records, patients’ radiograph images,

laboratory results, and other information and documents regarding a patient’s health status and the

provision of, and payment for, medical services provided to SMA patients (the “SMA Patient

Data”).

       3.      Regrettably, SMA’s trust was misplaced. SMA came to question the propriety of

numerous invoices, and the quality of the services, it received from IMS and IPS — an entity SMA

engaged in 2016 to provide billing and certain other administrative services and which, like IMS,

is owned and/or controlled by co-defendant Mr. Trivedi. As a result of the billing discrepancies it

identified, and the overall poor services provided, SMA determined to discontinue its relationship

with IMS, and satisfy its EMR needs elsewhere.

       4.      To that end, beginning in the fall of 2019, SMA demanded, repeatedly, that IMS

immediately return the SMA Patient Data, but agreed that it would pay an appropriate data

migration fee to cover reasonable costs that IMS may incur in connection therewith.

Notwithstanding, however, that IMS does not own the SMA Patient Data, IMS refused to return
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 3 of 48 PageID: 180




the same to SMA unless and until SMA first pays, in full, the outstanding balance that SMA

allegedly owes to both IMS and IPS, and the validity of which SMA vehemently disputes.

       5.      Indeed, IMS, through Mr. Trivedi, has also expressly threatened that, should SMA

fail to acquiesce to IMS’s extortionary demands for money allegedly due, in addition to continuing

to refuse to transfer the SMA Patient Data to SMA, IMS will also terminate or restrict SMA

personnel’s access to the SMA Patient Data.

       6.      Worse still, after the parties’ attempts to amicably resolve their dispute failed, IMS

has caused SMA to experience daily, significant, and pervasive interruptions in the availability of

the SMA Patient Data, severely undermining its ability to treat its patient population and also

irreversibly damaging SMA’s goodwill by loss of patients and harm to SMA’s reputation.

       7.      Defendants do not, and cannot, dispute that the SMA Patient Data belongs to SMA;

rather, Defendants are attempting to extract money from SMA before returning the SMA Patient

Data, money to which Defendants are not entitled. In any event, the issue whether Defendants are

entitled to payment, if any, is irrelevant to this dispute and can be resolved at a later date, in a

different forum, and without prejudice to any party. It is, however, illegal for IMS to deny SMA’s

request to return the SMA Patient Data or restrict SMA’s access thereto unless SMA first

acquiesces to Defendants’ monetary demands.

       8.      By this Action, therefore, SMA seeks — in addition to an award of appropriate

damages and costs — an Order enjoining Defendants from restricting and denying SMA’s access

to the SMA Patient Data that are stored on IMS’s servers, and further requiring Defendants to

return the SMA Patient Data forthwith.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 4 of 48 PageID: 181




                                         JURISDICTION

       9.      This Court possesses original jurisdiction pursuant to 28 U.S.C. § 1331 because

two of Plaintiff’s claims arise under the laws of the United States, specifically, the Computer Fraud

and Abuse Act, 18 U.S.C. § 1030 (“CFAA”), and the Defend Trade Secrets Act, 18 U.S.C. §§

1832-1839 (“DTSA”). This Court has supplemental jurisdiction over the other claims asserted

herein pursuant to 28 U.S.C. § 1367.

       10.     Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a substantial

part of the acts or omissions giving rise to the claims alleged herein occurred within this judicial

district and Defendants are subject to personal jurisdiction here.

                                  GENERAL ALLEGATIONS

                                   Identification of the Parties

       11.     Plaintiff, SMA, is a New Jersey limited liability partnership with a principal place

of business at 613 Park Avenue, East Orange, New Jersey 07017.

       12.     SMA is a family-run, second generation, multi-disciplinary medical practice that

has served East Orange and Newark, New Jersey, federally designated underserved areas, for over

fifty (50) years. Throughout its history, SMA has dedicated itself to providing highest quality

medical care and service to those communities most in need, at low or no cost. Alexander Salerno,

M.D. (“Dr. Salerno”), a principal of SMA who treats patients on a nearly daily basis, has

continued in his family tradition of public service, as evidenced by his service for the U.S. Air

Force for over ten (10) years, ultimately reaching the rank of Captain as a General Medical Officer,

before joining SMA. As further testament to SMA’s dedication to public service, during the

ongoing COVID-19 public health crisis, as documented in a recent June 3, 2020 YouTube video

published by Al Jazeera English available at https://www.youtube.com/watch?v=ono1q061mcM,
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 5 of 48 PageID: 182




SMA has generously expended its own funds to offer drive-by COVID-19 testing for all,

notwithstanding ability to pay.

       13.      To date, SMA has administered COVID-19 tests to approximately 10,000 patients,

including nucleic acid amplification nasal swab tests to detect acute infections of SARS-CoV-2,

the virus that causes COVID-19, and SARS-CoV-2 Antibody IgG and IgM tests. SMA is currently

testing between 400 and 800 patients on a daily basis. To accommodate the influx of patients and

to comply with NJ’s social distancing guidelines, SMA has been also providing testing services

using mobile facilities and tents.

       14.      Defendant, Mr. Trivedi, is an individual who resides at 26 Musket Drive, Basking

Ridge, New Jersey 07920.

       15.      Mr. Trivedi is a member and the managing partner of co-defendants IMS and IPS.

       16.      Defendant, IMS, is a New Jersey limited liability company with a principal place

of business located at Mr. Trivedi’s residential address, 26 Musket Drive, Basking Ridge, New

Jersey 07920.

       17.      Upon information and belief, IMS is a “value added reseller” of EMR software

owned by Meditab Software, Inc. (“Meditab”).” In that capacity, IMS provides installation,

project management, training, implementation, and support services to its clients who, like SMA,

utilize Meditab’s EMR software through Meditab licenses purchased from IMS.

       18.      Upon information and belief, IMS is also a Meditab “Authorized Hosting Partner.”

In that capacity, IMS hosts its clients’ data (almost all of which contain patient PHI) on its servers,

which, upon information and belief, are located in the State of New York.

       19.      Upon information and belief, IMS provides EMR services to other New Jersey

medical providers.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 6 of 48 PageID: 183




         20.      Defendant, IPS, is a New Jersey limited liability company with a principal place of

business located at Mr. Trivedi’s residential address, 26 Musket Drive, Basking Ridge, New Jersey

07920.

         21.      Upon information and belief, IPS is certified by the Commissioner of the New

Jersey Department of Banking and Insurance as a third-party billing service, an entity that,

according to New Jersey law, “is paid by a health care provider to process claims or claims

payments on behalf of the health care provider.” N.J.S.A. 17B:27B-1.

         22.      Upon information and belief, John Does 1-10 are other individuals whose names

and addresses are presently unknown, and who conspired with Defendants to cause SMA the harm

alleged herein.

         23.      Upon information and belief, ABC Corporations 1-10 are other legal entities, the

names and addresses of which are presently unknown, that are owned or controlled, in whole or in

part, by Mr. Trivedi, IPS, and/or IMS.

                           SMA Retains IMS To Provide EMR Services

         24.      In 2014, SMA entered into an agreement with IMS pursuant to which IMS agreed

to provide EMR-related services to SMA (the “EMR Agreement”).

         25.      Specifically, under the EMR Agreement, IMS provides installation, project

management, training, implementation, and support services to SMA in connection with the

Meditab EMR software that IMS licenses to SMA, and, upon information and belief, to other

medical practices.

         26.      In addition, the EMR Agreement also requires IMS to assume the responsibility for

hosting the SMA Patient Data on its New York-based servers.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 7 of 48 PageID: 184




        27.    Under the terms of the EMR Agreement, IMS agreed that it would ensure that the

SMA Patient Data would be available to SMA, on demand, 24 hours a day, 7 days a week, with

only limited, off-hour, interruptions for routine maintenance.

        28.    SMA, during the course of treating SMA’s patients and through its medical

providers and staff, inputs the SMA Patient Data into the Meditab EMR software licensed to SMA

through IMS. The SMA Patient Data is simultaneously uploaded onto IMS’s servers consistent

with the EMR Agreement.

        29.    At all relevant times, SMA was, and remains, the sole owner of the SMA Patient

Data.

        30.    At no point in time did SMA transfer ownership, in whole or in part, of the SMA

Patient Data to IMS.

        31.    At no point in time did SMA agree that its access to, or ability to retrieve a complete

copy of, the SMA Patient Data would be contingent upon SMA’s satisfaction of any claim for

payment that IMS, IPS, or Mr. Trivedi would make.

        32.    Throughout the course of SMA’s and IMS’s business relationship, SMA and its

providers entrusted IMS with the safeguarding of more than 16,000 of SMA’s patients’ PHI.

        33.    In order to safeguard the confidentiality and privacy of its patients’ PHI contained

in the SMA Patient Data, SMA ensures that only select clinical and administrative SMA personnel

possess the ability to access the SMA Patient Data using the Meditab EMR software licensed to

SMA through IMS.

        34.    In addition, as a precondition to accessing the SMA Patient Data, SMA requires its

personnel to undergo appropriate privacy training.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 8 of 48 PageID: 185




        35.    Throughout the duration of the EMR Agreement, SMA remitted $285,515.31 to

IMS as payment in full for the aforesaid EMR-related services. (See Declaration of Matthew Rehm

(“Rehm Decl.”), at ¶¶ 9-10.)

        36.    During approximately the same period of time, SMA remitted $427,786.00 to IPS

for various services rendered pursuant to SMA’s separate agreement with IPS. (See Rehm. Decl.,

at ¶ 11.)

                                    SMA Determines to End
                               Its Relationship with Mr. Trivedi

        37.    At the end of 2019, SMA became — and, upon information and belief, Mr. Trivedi

came to realize that SMA had become — dissatisfied with IMS’s and IPS’s services and business

dealings with SMA (particularly, but not exclusively, with their billing practices), causing SMA

to seek to satisfy its EMR management needs elsewhere.

        38.    As a non-limiting example of one of the bases for SMA’s desire to sever its ties

with IMS, SMA discovered evidence that IMS had been billing SMA in a manner inconsistent

with the terms of the EMR Agreement.

        39.    In particular, and again without limitation, IMS fabricated the existence of past-due

invoices dating between 2014 and 2015, and presented such alleged past-due invoices to SMA,

claiming SMA still owed it money for services provided, although payment for such services had

been made many years prior.

        40.    IMS’s own history of billing, together with SMA’s conclusive documentary

evidence that monies owed to IMS were in fact, paid to IMS, reveal the glaring and shameless

extent of such fabrication:

               a.      By way of a June 28, 2018 email sent to SMA, Mr. Raghav, an individual

employed by Mr. Trivedi, sent SMA a Microsoft Excel spreadsheet documenting the outstanding
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 9 of 48 PageID: 186




balance allegedly owed to IMS by SMA for EMR services as of June 28, 2018. That document

revealed no balance outstanding for services IMS provided in the years 2014 and 2015. (See Rehm

Decl., at ¶ 7.)

                  b.     Yet, years later, and months into the dispute between the parties described

herein, IMS, again through an email sent by Mr. Raghav, claimed that SMA owed IMS $87,572.19,

most of which was alleged to have been for EMR services IMS allegedly provided from January

2014 through December 2015. (See Declaration of Luz Capcha (“Capcha Decl.”), at ¶ 8.)

                  c.     In that same email, IMS also acknowledged that, throughout the duration of

the parties’ relationship, IMS invoiced SMA in the total amount of $262,619.66. (Id.)

                  d.     As noted previously, however, SMA had already paid IMS the aggregate

amount of $285,515.31 — $22,895.65 more than the total amount that IMS represented had been

invoiced to SMA.

                  e.     As such, not only did SMA not have an outstanding balance for EMR

services provided in 2014 and 2015, IMS actually owed, and still owes, SMA a refund in the

amount of at least $22,895.65.

        41.       The aforesaid fraudulent or misleading accounting practices, together with, among

other things, IMS’s failure to provide the quality customer services that SMA expected from its

EMR provider, caused SMA to determine to end its relationship with IMS.

        42.       In late 2019, SMA affirmatively demanded that IMS return the SMA Patient Data.

(See Capcha Decl., at ¶ 4.)

        43.       In so doing, SMA made clear that IMS’s scope of authority with respect to the SMA

Patient Data became limited to the facilitation of the migration of the SMA Patient Data back to

SMA.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 10 of 48 PageID: 187




         44.    SMA agreed to pay a reasonable migration fee to cover any costs that IMS might

 incur in connection with said data migration.

                            IMS Holds Hostage the SMA Patient Data
                             and Impairs SMA’s Access to the Same

         45.    Upon information and belief, however, to avoid losing a valuable account like

 SMA’s — which had generated for Mr. Trivedi $714,301.31 in revenue in an approximately five-

 year-long period — Mr. Trivedi resorted to the only leverage he has over SMA: the SMA Patient

 Data.

         46.    Mr. Trivedi refused to cause the return the SMA Patient Data to SMA unless and

 until SMA pays, in full, the fraudulent amounts that IMS falsely claims SMA still owes to IMS,

 together with amounts allegedly owed to Mr. Trivedi’s other entity, IPS.

         47.    Despite repeated subsequent demands to Mr. Trivedi, IMS and Mr. Trivedi have

 refused to return to SMA its property, effectively holding hostage SMA, and, more importantly,

 the PHI for SMA’s approximately 16,000 patients, in return for payment of ransom.

         48.    Mr. Trivedi and IMS have failed to return the SMA Patient Data notwithstanding

 receiving assurances from SMA that SMA would, subsequent to the return of the SMA Patient

 Data, agree to resolve, in good faith, any billing dispute that may exist between SMA and IMS and

 IPS in an appropriate forum.

         49.    By an October 14, 2019 telephone conversation with SMA’s Practice Development

 Manager, Ms. Darlene Serrano Reiter, Mr. Trivedi, on his own behalf and on behalf of IMS and

 IPS, affirmatively threatened to “dump” SMA from IMS’s servers if SMA refuses to pay the

 amounts allegedly owed to IMS and IPS (“Mr. Trivedi’s Threat”). (See Declaration of Darlene

 Serrano Reiter (“Reiter Decl.”), at ¶ 6.)
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 11 of 48 PageID: 188




        50.     By letter dated May 19, 2020, Mr. Trivedi’s, IMS’s, and IPS’s attorney, Dan Frier,

 Esq., of Frier Levitt, LLP, affirmatively stated to SMA’s counsel that the SMA Patient Data would

 be returned to SMA only on the condition that SMA pay the amounts allegedly owed to IMS and

 IPS (the “FL Communication,” with Mr. Trivedi’s Threat, collectively, the “Extortionate

 Communications”).

        51.     In the approximate two-week period of time immediately preceding the initiation

 of this lawsuit, after it became evident to all parties, despite SMA’s good-faith attempts to settle,

 that this dispute would not resolve short of litigation, SMA’s access to the SMA Patient Data has

 been substantially disrupted in that certain SMA users, at random, are kicked off of, and lose the

 ability to login to, the Meditab software that is licensed to SMA through IMS (the “Recent

 Impairment to SMA’s Patient Data”), thereby losing the capacity to access crucial patient PHI

 necessary to treat patients and also losing the capacity to update said patients’ medical records.

 See Capcha Decl., at ¶11.

        52.     These periods of disruption last, on average, between twenty (20) to ninety (90)

 minutes, and occur during SMA’s regular business hours when patients are being treated. When

 these incidents occur, an error message pops up on the SMA user’s computer that says: “The

 remote computer has ended the connection.” See Capcha Decl., at ¶11. A screenshot of this error

 message appears below:
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 12 of 48 PageID: 189




 See Supplemental Declaration of Luz Capcha (“Suppl. Capcha Decl.”), at ¶ 3.

        53.    The Recent Impairment to SMA’s Patient Data has resulted in, at any single point

 in time during SMA’s regular business hours, approximately 30-50 of SMA’s users being rendered

 incapable of logging into the Meditab EMR software that SMA licenses through IMS and

 accessing the SMA Patient Data housed on IMS’s servers. See Capcha Decl., at ¶12.

        54.    Upon information and belief, IMS, through Mr. Trivedi, is purposefully causing the

 Recent Impairment to SMA’s Patient Data.

        55.    When SMA raised the issue of the Recent Impairment to SMA’s Patient Data to

 IMS, IMS responded with delay and obfuscation by requesting that SMA provide IMS with

 additional burdensome details that IMS had never before required to resolve any issues that may

 have previously emerged regarding the SMA Patient Data. See Capcha Decl., at ¶ 13

        56.    As recently as the day before the initiation of the above-captioned action, SMA,

 through an email sent to Mr. Trivedi by Ms. Luz Capcha of SMA, again made clear to IMS that

 IMS was engaged in delay with respect to the Recent Impairment to SMA’s Patient Data, and

 repeated SMA’s demand that the SMA Patient Data be immediately returned. In her email, Ms.

 Capcha stated as follows:

               If IMS had complied with SMA’s demand, first made at the end of
               2019, that IMS immediately return to SMA our patient data, which
               is SMA’s property, we would not be in this position right now. In
               the past, whenever we had connectivity issues (although such issues
               were never as significant and pervasive as they have become since
               the emergence of this dispute between us), you never requested that
               we first clear the kinds of obstacles that you are now creating with
               the obvious retaliatory purpose of delaying us and frustrating the
               care that SMA is providing to our patients.

               Please immediately transfer our data to us. It is wrong for you and
               IMS to continue to hold the same hostage. Please be reminded that
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 13 of 48 PageID: 190




                 IMS no longer possesses the authority to continue to use SMA’s data
                 as it had been prior to our data transfer demand.

                 In the meantime, please fix the issues I’ve identified so that we can
                 treat our patients until the data migration is complete. I believe that
                 I have been specific enough with respect to the issues we are
                 experiencing. If you have any questions, please don’t hesitate to call
                 me at any time.

 Capcha Decl., at ¶ 13.

        57.      In his response to Ms. Capcha’s email, Mr. Trivedi ignored SMA’s demand for the

 return of the SMA Patient Data, disregarded the significance of the consistent and pervasive

 disruptions, described above, that SMA has been experiencing for the past two weeks, and denied

 that the SMA Patient Data were being held hostage because, in his words, “SMA always has and

 continues to have access to the EMR software/platform and the data on it.” Capcha Decl., at ¶ 14.

 A copy of Ms. Capcha’s and Mr. Trivedi’s email chain is attached as Exhibit A to the Suppl.

 Capcha Decl.1

      After SMA Initiates This Lawsuit, the Connectivity Disruptions Accelerate to the
     Continued Detriment of SMA’s Patients, and Mr. Trivedi’s Bad Faith Conduct and
                Ongoing Attempted Extortion of SMA Continue Unabated

        58.      On June 10, 2020, SMA initiated the above-captioned matter by filing a Verified

 Complaint with the supporting declarations of Matthew Rehm, Darlene Serrano, and Luz Capcha

 and the exhibits annexed thereto.

        59.      On June 11, 2020, SMA filed a Motion for a Preliminary Injunction in this matter.

        60.      Notwithstanding the initiation of this lawsuit, the Recent Impairment to SMA’s

 Patient Data has not stopped, and, in fact, has worsened.




        1
         Plaintiff refers the Court’s attention that in that communication, Mr. Trivedi uses the term
 “access” rather than “ownership” or “custody”.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 14 of 48 PageID: 191




        61.     The Recent Impairment to SMA’s Patient Data now includes, without limitation

 and in addition to the intolerable disruptions noted above, the following:

                a.      At times, the entire IMS system is down and inaccessible to anyone at SMA.

 Indeed, for example, as recently as Monday, June 22, 2020, the entire system was down for half a

 day, while patients are being treated, and an error message appeared strongly suggesting that IMS

 either purposefully cut SMA off or that IMS’s servers were not functioning at the time. The

 following is a screenshot of the error message that appeared:




 Declaration of Vincent Zafonte (“Zafonte Decl.”), at ¶ 6.

                b.      SMA staff and practitioners, including Dr. Salerno, are unable to access

 laboratory test results, including COVID-19 test results, directly through the IMS system, and are

 forced to go to the laboratory’s website to retrieve the results, at a great expense of time, causing

 in turn delays to SMA’s patients’ diagnoses and treatment.

                c.      The IMS EMR system now slows down so frequently and to such an extent

 that SMA is unable to check in and check out patients in a timely fashion at the beginning and

 conclusion of patient appointments.

                d.      As a result, most patients’ visits are needlessly prolonged, which has a

 ripple effect delaying the start time of appointments for other patients whom SMA practitioners

 are also scheduled to see on the same day. Indeed, SMA’s patients’ wait times often now exceed

 two (2) hours as a result of the Recent Impairment to SMA’s Patient Data.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 15 of 48 PageID: 192




                e.      As a major portion of SMA’s services are now being rendered in the field,

 through mobile facilities and tents, patients are forced to wait prolonged periods in extreme heat

 and without any shade from the sun; many patients find this intolerable and end up not waiting for

 their appointment. Given the nature of SMA’s patient population (largely, seriously ill, elderly,

 indigent, and from other medically underserved communities), a delay in the rendering of care to

 SMA’s patients threatens serious injury to their health. In light of the chronic issues afflicting the

 IMS system, a patient who is not timely treated may suffer serious adverse health consequences,

 including death, and a patient who is not timely diagnosed with COVID-19 may not timely learn

 of their disease, not receive timely treatment and go on to infect others, all because SMA is not

 able to timely treat such patient due to the dysfunctional IMS system. If SMA is able to obtain its

 data from IMS, it would be in the position of preventing serious harm to its patients.

        62.      The aforesaid interruptions have profoundly affected SMA’s ability to care for its

 patients, causing profound and irreparable harm to the goodwill that SMA has generated with its

 patients over decades and also, now, with the various local governmental and non-profit entities

 that SMA has partnered with to provide COVID-19 testing at no or reduced cost to medically

 underserved populations, including, without limitation, the governments of Essex County,

 Newark, Belleville, East Orange, Plainfield, and Maplewood New Jersey, and PSE&G.

        63.     Prior to the emergence of a dispute between SMA and IMS (and the other co-

 defendants in this action), SMA did not experience nearly as numerous, pervasive, and significant

 complaints regarding problems with IMS’s EMR services and systems and the SMA Patient Data

 contained thereon. Zafonte Decl., at ¶ 5.

        64.     Recently, over the past month or so, SMA’s IT department has received numerous

 complaints and requests for assistance from dozens of SMA staff members, both administrative
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 16 of 48 PageID: 193




 and professional, complaining, among other things, that they are no longer able to print anything

 from the IMS system, that they are unable to view patient laboratory and other patient test results,

 that the IMS system is down or otherwise inaccessible, and that the IMS system is slow and

 unresponsive. Zafonte Decl., at ¶ 5.

         65.     Rather than returning the SMA Patient Data to SMA, or, at the very least, trying, in

 good faith, to fix the severe connectivity problems that SMA has been experiencing since attempts

 to amicably resolve Mr. Trivedi’s and SMA’s dispute failed, IMS, through Mr. Trivedi, has instead

 — and in a transparent attempt to convey a false appearance of being helpful — engaged in conduct

 that serves only to perpetuate the harm that SMA continues to suffer and to force SMA to submit

 to Mr. Trivedi’s extortionary demands.

         66.     Such conduct includes the fabrication of a requirement that IMS be provided with

 additional information that is, in fact, unnecessary, and further includes IMS’s baseless and

 unfounded attempts to cast blame on SMA for connectivity issues that SMA had never experienced

 (at least to the pervasive extent that it is currently experiencing them) before the parties’ settlement

 discussions failed. See generally, e.g., Zafonte Decl.

         67.     By way of example, in an email dated June 23, 2020, IMS, through its counsel,

 Jason Silberberg, Esq., advised SMA’s counsel of IMS’s purported findings of an alleged

 “preliminary review” of the various connectivity issues that SMA has recently been experiencing

 and which have been brought to IMS’s attention. Zafonte Decl., at ¶ 8.

         68.     In that email, IMS attempts to cast blame upon SMA for the recent disruptions in

 service that SMA has experienced, and, in an attempt to give the appearance of being helpful,

 requests additional information from SMA, claiming such information to be necessary to

 determine whether there is evidence of connectivity issues. Specifically, IMS demands that it must
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 17 of 48 PageID: 194




 “review specific session logs from the computers that have experienced the connectivity issues

 alleged” as well as the “same session logs from those computers that did not experience any of the

 alleged connectivity issues,” and, in connection with that request, provides directions for SMA “to

 follow to identify and produce the logs in question” (“Mr. Silberberg’s First Request”). Zafonte

 Decl., at ¶ 9.

            69.   Contrary to that email’s insinuation, however, SMA’s internet connection, at all

 locations, is more than sufficient to address all of SMA’s internet connection needs. Zafonte Decl.,

 at ¶ 10.

            70.   Moreover, the “session logs” requested in Mr. Silberberg’s First Request will not,

 in fact, provide IMS with any useful information that it will be able to utilize to address the

 connectivity issues that SMA has recently been experiencing in connection with IMS’s system.

 Such logs are cryptic, and do not actually reveal what has happened beyond repeating the error

 messages that already appeared on the computer following the connectivity issue. These error

 messages are routinely provided by SMA to IMS whenever SMA brings to IMS’s attention various

 connectivity issues. And, besides, IMS has the capability of determining in-house, as IMS has

 done before, the origin of the problems. Zafonte Decl., at ¶ 12.

            71.   Indeed, IMS’s (unnecessary) request to review all the event logs on devices having

 an issue would require an inordinate amount of time from SMA’s small IT staff. Given the nature

 of IMS’s unnecessary requests, SMA’s IT Manager, Vincent Zafonte, estimates that it would take

 one SMA IT staff member (and there are only two), dedicated exclusively to gathering the

 unnecessary information that IMS is now requesting, approximately one full work week to

 complete IMS’s unnecessarily-requested tasks. Zafonte Decl., at ¶ 14. In other words, devoting
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 18 of 48 PageID: 195




 such resources would be both duplicative as well as burdensome and would only further impair

 the efficient provision of SMA’s health care services to its clients.

         72.       After IMS’s counsel responded to Mr. Silberberg’s First Request, Mr. Silberberg

 responded with a purported alternative to the above-described unnecessary request by requesting

 that SMA provide additional allegedly “very simple info” that allegedly “could go a long way in

 helping us verify/address the issue.” Specifically, Mr. Silberberg asked that SMA please “advise

 when the error messages were received (even roughly) and which user received them” (“Mr.

 Silberberg’s Second Request”). Zafonte Decl., at ¶ 15.

         73.       Like Mr. Silberberg’s First Request, Mr. Silberberg’s Second Request, too, is

 unnecessary, burdensome, and designed only to obfuscate and delay SMA. The only way to

 provide the allegedly “very simple info” that Mr. Silberberg’s Second Request is seeking would

 be to gather the event logs that, as indicated earlier, would take one of SMA’s two IT staffers,

 dedicated exclusively to this task, approximately one full work week to complete. Mr. Silberberg’s

 Second Request for allegedly “very simple info” is nothing more than a restatement of the same

 request he had made in his initial email. And, for the same reasons that Mr. Silberberg’s First

 Request is unduly burdensome, so, too, is Mr. Silberberg’s Second Request. In truth, Mr.

 Silberberg’s First Request and Mr. Silberberg’s Second Request are one and the same. Zafonte

 Decl., at ¶ 16.

         74.       In any event, however, whenever error messages appear, SMA routinely telephones

 IMS to seek assistance and in so doing, identifies and explains over the phone the nature of the

 problem. Zafonte Decl., at ¶ 17.

         75.       There is nothing on SMA’s end that could explain what has happened and what is

 causing the severe connectivity issues that SMA has been experiencing with IMS’s system. All
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 19 of 48 PageID: 196




 the information that IMS needs to evaluate, and correct, the issues SMA has been experiencing is

 already in IMS’s hands. Zafonte Decl., at ¶ 18.

        76.     In addition to continuing to refuse to return to SMA its property, and fabricating

 the need for unnecessary information, Mr. Trivedi, subsequent to the initiation of this lawsuit, also

 continued to engage SMA in bad faith.

                a.      For example, by email dated June 24, 2020 sent at 3:04 p.m., Mr. Trivedi’s

 counsel, Jason Silberberg, Esq., claimed that, insofar as the numbers of SMA users of IMS’s

 system exceed an allegedly previously agreed-upon number of users, then the allegedly “necessary

 modifications/increased usage will significantly increase the quantum of [Mr. Trivedi’s alleged]

 damages going forward.” In so doing, and further underscoring his ongoing lack of good faith,

 Mr. Trivedi tacitly admits that he is purposefully failing to mitigate the alleged damages that his

 refusal to return the SMA Patient Data to SMA is allegedly causing him to sustain, and which he

 apparently intends to attempt to recover from SMA. To avoid these alleged damages, all Mr.

 Trivedi needs to do is return the SMA property that he is currently holding hostage, and, thereafter,

 Mr. Trivedi could commence his own proceeding against SMA, which SMA would vigorously

 defend. Attached hereto as Exhibit A is a copy of Mr. Silberberg’s June 24, 2020 email sent at

 3:04 p.m.

        77.     Unless the Court orders the SMA Patient Data to be returned to its owner, SMA

 will be effectively forced (until, at the very earliest, Mr. Trivedi’s dispute with SMA is resolved,

 which could take years) into the Catch-22 choice of either submitting to Mr. Trivedi’s extortionate

 demands, or to continue to do business with Mr. Trivedi, a vendor in whom SMA has reasonably

 lost faith and cannot (or will not) provide the services that he was contracted to perform in a

 competent and adequate manner. As a result, not only will SMA continue to suffer irreparable
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 20 of 48 PageID: 197




 harm, but so, too, will the general public, whose medical care and treatment, provided by SMA,

 would otherwise be given in a timely manner commensurate with their medical needs.

        78.     Moreover, if Mr. Trivedi is allowed to continue to retain custody of SMA’s property

 without SMA’s authorization during the pendency of Mr. Trivedi’s dispute with SMA, then Mr.

 Trivedi will be in a position to continue to place SMA at a competitive disadvantage (unless, of

 course, SMA submits to Mr. Trivedi’s extortion) that a legal remedy will not redress. For example,

 in addition to the loss of goodwill and the damage to SMA’s reputation among the community it

 serves, Mr. Trivedi will be able, with respect to new practitioners that SMA may employ or

 otherwise engage in the near future, to deny SMA the ability to grant those new practitioners access

 to the SMA Patient Data, effectively forcing SMA to limit its ability to expand its workforce and

 its business endeavors at a time when the public can ill-afford to suffer a loss or limitation of the

 nature of the services that SMA provides its community.

                                        COUNT ONE
              (Violations of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030)

        79.     Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        80.     The CFAA, in pertinent part, exposes to civil liability “[w]ho[m]ever . . . with intent

 to extort from any person any money or other thing of value, transmits in interstate or foreign

 commerce any communication containing any . . . threat to cause damage to a protected computer

 . . . or . . . demand or request for money . . . in relation to damage to a protected computer, where

 such damage was caused to facilitate the extortion.” 18 U.S.C. § 1030(a)(7)(A) & (C).

        81.     Specifically, the CFAA provides that “[a]ny person who suffers damage or loss by

 reason of a violation of [the CFAA] may maintain a civil action against the violator to obtain

 compensatory damages and injunctive or other equitable relief.” 18 U.S.C. § 1030(g).
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 21 of 48 PageID: 198




        82.     The CFAA defines damage to mean “any impairment to the integrity or availability

 of data, a program, a system, or information.” 18 U.S.C. § 1030(e)(7).

        83.     IMS’s servers on which the SMA Patient Data are housed are protected computers

 within the meaning of 18 U.S.C. § 1030(e)(2).

        84.     Mr. Trivedi’s Threat is a communication transmitted in interstate or foreign

 commerce within the meaning of 18 U.S.C. § 1030(a)(7).

        85.     The FL Communication is a communication transmitted in interstate or foreign

 commerce within the meaning of 18 U.S.C. § 1030(a)(7).

        86.     Mr. Trivedi’s Threat is a communication that contained a threat to cause damage to

 a protected computer within the meaning of 18 U.S.C. § 1030(a)(7)(A).

        87.     The FL Communication constitutes a “demand or request for money in relation to

 damage to a protected computer” within the meaning of 18 U.S.C. § 1030(a)(7)(C).

        88.     The Recent Impairment to SMA’s Patient Data has damaged IMS’s servers by

 impairing the availability and integrity of the SMA Patient Data housed thereon.

        89.     By the Extortionate Communications, as defined above, IMS and Mr. Trivedi, with

 the intent to extort money from SMA, communicated, in interstate commerce, to SMA a demand

 for money in relation to damage to a protected computer, i.e., the threatened impairment to the

 integrity or availability of the SMA Patient Data housed on IMS’s servers.

        90.     As contemplated by 18 U.S.C. § 1030(g), the CFAA violations alleged herein

 “involve” the “modification or impairment, or potential modification or impairment, of the medical

 examination, diagnosis, treatment, or care of 1 or more individuals,” i.e., the approximately 16,000

 patients whose PHI is contained in the SMA Patient Data.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 22 of 48 PageID: 199




            91.    As contemplated by 18 U.S.C. § 1030(g), the CFAA violations alleged herein also

 “involve” a “threat to public health or safety” in that, if such CFAA violations are not adequately

 remedied, then the safety and privacy of the SMA Patient Data — belonging to more than 16,000

 patients in Northern New Jersey, most of whom are from medically underserved areas in Essex

 County — will be compromised.

            92.    By reason of the above-alleged acts and misconduct of Defendants, SMA has been

 damaged, and will continue to suffer great and irreparable harm and damage. The amount of this

 irreparable harm will be difficult, if not impossible, to ascertain, and SMA will be without adequate

 remedy at law.

            93.    By virtue of the foregoing, SMA has been damaged, and, in addition to an

 appropriate award of damages and other equitable relief, SMA is entitled to an appropriate

 preliminary and permanent injunction, pursuant to 18 U.S.C. § 1030(g), requiring, among other

 things, that IMS to return forthwith to SMA the SMA Patient Data.

                                             COUNT TWO
                  (Violations of the Defend Trade Secrets Act, 18 U.S.C. §§ 1832-1839)

            94.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

            95.    SMA is the owner of the SMA Patient Data.

            96.    Under the DTSA, Defendants are prohibited from misappropriating SMA’s trade

 secrets.

            97.    The SMA Patient Data that SMA entrusted to IMS over the course of their business

 relationship constitute trade secrets within the meaning of the DTSA. See 18 U.S.C. § 1839(3)

            98.    SMA has taken reasonable steps to maintain the secrecy of the SMA Patient Data,

 including, without limitation, by limiting access to the SMA Patient Data only to appropriate SMA
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 23 of 48 PageID: 200




 personnel and to SMA patients and their duly authorized representatives, by requiring SMA

 personnel to undergo privacy training as a precondition to accessing the SMA Patient Data, and

 by expending hundreds of thousands of dollars and substantial resources, time, and energy to

 develop and maintain the SMA Patient Data.

         99.     The SMA Patient Data derive independent economic value from not being

 generally known to or readily ascertainable through proper means by another person who can

 obtain economic value from the disclosure and use of such information, and have conferred a

 competitive advantage on SMA over others in the relevant market.

         100.    The SMA Patient Data are not known to others and are not readily ascertainable by

 proper means to persons who could derive value from their disclosure or use.

         101.    The DTSA authorizes “an owner of a trade secret that is misappropriated” to

 commence a civil action “if the trade secret is related to a product or service used in, or intended

 for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

         102.    The DTSA defines misappropriation to include, among other things, “use of a trade

 secret of another without express or implied consent by a person who . . . at the time of . . . use,

 knew or had reason to know that the knowledge of the trade secret was . . . acquired under

 circumstances giving rise to a duty to . . . limit the use of the trade secret.” See 18 U.S.C. § 1839(3).

         103.    Whenever SMA uploads SMA Patient Data to IMS’s servers, SMA provides IMS

 with a limited scope of authorization to use that data consistent with the terms of the EMR

 Agreement.

         104.    Whenever SMA uploads SMA Patient Data to IMS’s servers, IMS acquires said

 SMA Patient Data with the understanding that the same may be used by IMS only with SMA’s

 affirmative and continued authorization and that SMA is subject to various legal obligations
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 24 of 48 PageID: 201




 requiring it to maintain the availability of its data and to produce the same upon appropriate

 demand.

        105.    In other words, IMS acquires the SMA Patient Data under circumstances that

 imposed upon IMS a duty to limit the use of the SMA Patient Data consistent with the scope of

 the authorization conferred upon IMS by SMA.

        106.    By demanding the immediate return of the SMA Patient Data, SMA revoked and

 terminated IMS’s authorization to use the same, as described above.

        107.    IMS’s and Mr. Trivedi’s refusal to return SMA Patient Data to SMA, and their

 continuing storage, processing, and interruption and/or limitation of SMA’s access to SMA Patient

 Data constitutes the use of SMA’s trade secrets without express or implied consent by SMA.

        108.    By virtue of the foregoing, IMS has misappropriated the SMA Patient Data.

        109.    SMA has never given IPS authorization to access, use, or limit SMA’s access to

 the SMA Patient Data.

        110.    By attempting to leverage the SMA Patient Data, to which it was never given

 authorization to access or use, in any way, and in order to extract payment from SMA for monies

 allegedly due, IPS has misappropriated the SMA Patient Data.

        111.    The aforesaid current and ongoing misappropriation of the SMA Patient Data is

 willful, reckless, and malicious. IMS, IPS, and/or Mr. Trivedi each know of the confidentiality,

 ownership, and use restrictions on the SMA Patient Data.

        112.    The aforesaid misappropriation of the SMA Patient Data comprises acts, including,

 without limitation, IMS’s, IPS’s, and/or Mr. Trivedi’s misuse of the SMA Patient Data, on or after

 DTSA’s date of enactment, May 11, 2016.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 25 of 48 PageID: 202




        113.    IMS’s and/or IPS’s aforesaid misappropriation of the SMA Patient Data has

 damaged SMA, and SMA, pursuant to 18 U.S.C. §1836(b)(3)(A), is entitled to an appropriate

 preliminary and permanent injunction requiring IMS to return to SMA the SMA Patient Data

 forthwith and, until that process is complete, to provide SMA with unfettered access to the SMA

 Patient Data

                                       COUNT THREE
           (Violations of the New Jersey Trade Secrets Act, N.J.S.A. §§ 56:15-1 to -9)

        114.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        115.    Under the New Jersey Trade Secrets Act (“NJSTA”), Defendants are prohibited

 from misappropriating SMA trade secrets.

        116.    The SMA Patient Data that SMA entrusted to IMS over the course of their business

 relationship constitute trade secrets within the meaning of the NJTSA. See N.J.S.A. 56:15-2.

        117.    Whenever SMA uploads SMA Patient Data to IMS’s servers, SMA provides IMS

 with a limited scope of authorization to use that data consistent with the terms of the EMR

 Agreement.

        118.    Whenever SMA uploads SMA Patient Data to IMS’s servers, IMS acquires said

 SMA Patient Data with the understanding that the same may be used only by IMS with SMA’s

 affirmative and continued authorization, and that SMA is subject to various legal obligations

 requiring it to maintain the availability of its data and to produce the same upon appropriate

 demand.

        119.    In other words, IMS acquires the SMA Patient Data under circumstances that

 imposed upon IMS a duty to limit the use of the SMA Patient Data consistent with the scope of

 the authorization conferred upon IMS by SMA.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 26 of 48 PageID: 203




        120.     By demanding the immediate return of the SMA Patient Data, SMA revoked and

 terminated IMS’s authorization to use the same, as described above.

        121.     IMS’s and Mr. Trivedi’s refusal to return to SMA the SMA Patient Data constitutes

 the use of SMA’s trade secrets without express or implied consent by SMA.

        122.     By virtue of the foregoing, IMS has misappropriated the SMA Patient Data.

        123.     SMA has never given IPS authorization to access or use, in any capacity, the SMA

 Patient Data.

        124.     By attempting to leverage the SMA Patient Data, to which IPS was never given

 authorization to access or use, in any way, in order to extract payment from SMA for monies

 allegedly due, IPS has misappropriated the SMA Patient Data.

        125.     The aforesaid current and ongoing misappropriation of the SMA Patient Data is

 willful, reckless, and malicious. IMS, IPS, and/or Mr. Trivedi each know of the confidentiality,

 ownership, and use restrictions on the SMA Patient Data.

        126.     The aforesaid misappropriation of the SMA Patient Data has damaged SMA, and

 in addition to an appropriate award of damages and costs, pursuant to N.J.S.A. 56:15-3, SMA is

 entitled to an appropriate injunction requiring IMS to return to SMA the SMA Patient Data

 forthwith.

                                     COUNT FOUR
   (IMS’s and IPS’s Misappropriation of the SMA Patient Data, New Jersey Common Law)

        127.     Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        128.     Under New Jersey common law, Defendants are prohibited from misappropriating

 SMA trade secrets and confidential information.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 27 of 48 PageID: 204




        129.    The SMA Patient Data that SMA entrusted to IMS over the course of their business

 relationship constitute trade secrets.

        130.    The SMA Patient Data constitute confidential information that IMS knew SMA

 treated, and expected IMS would similarly treat, as confidential.

        131.    Whenever SMA uploads SMA Patient Data to IMS’s servers, SMA provides IMS

 with a limited scope of authorization to use that data consistent with the terms of the EMR

 Agreement.

        132.    Whenever SMA uploads SMA Patient Data to IMS’s servers, IMS acquires said

 SMA Patient Data with the understanding that the same may be used only by IMS with SMA’s

 affirmative and continued authorization, and that SMA is subject to various legal obligations

 requiring it to maintain the availability of its data and to produce the same upon appropriate

 demand.

        133.    In other words, IMS acquires the SMA Patient Data under circumstances that

 imposed upon IMS a duty to limit the use of the SMA Patient Data consistent with the scope of

 the authorization conferred upon IMS by SMA.

        134.    By demanding the immediate return of the SMA Patient Data, SMA revoked IMS’s

 authorization to use the same, as described above.

        135.    IMS’s and Mr. Trivedi’s refusal to return to SMA the SMA Patient Data constitutes

 the use of SMA’s trade secrets without express or implied consent by SMA.

        136.    By virtue of the foregoing, IMS has misappropriated the SMA Patient Data.

        137.    SMA has never given IPS authorization to access, use, in any capacity, or limit

 SMA’s use, of the SMA Patient Data.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 28 of 48 PageID: 205




          138.    By attempting to leverage the SMA Patient Data, to which IPS was never given

 authorization to access or use, in any way, and in order to extract payment from SMA for monies

 allegedly due, IPS has misappropriated the SMA Patient Data.

          139.    The aforesaid current and ongoing misappropriation of the SMA Patient Data is

 willful, reckless, and malicious. IMS, IPS, and/or Mr. Trivedi each know of the confidentiality,

 ownership, and use restrictions on the SMA Patient Data.

          140.    The aforesaid misappropriation of the SMA Patient Data has damaged SMA, and

 in addition to an appropriate award of damages and costs, pursuant to N.J.S.A. 56:15-3, SMA is

 entitled to an appropriate injunction requiring IMS to return to SMA the SMA Patient Data

 forthwith.

                                         COUNT FIVE
      (Violations of the New Jersey Computer Related Offenses Act, N.J.S.A. §§ 2A:38A-1 to -6)

          141.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

          142.    The New Jersey Computer Related Offenses Act (“CROA”), N.J.S.A. §§ 2A:38A-

 1, et seq., exposes to civil liability whomever causes a “person or enterprise damage[] in business

 or property” as a result of certain statutorily-enumerated actions, including, without limitation,

 “[t]he purposeful or knowing, and unauthorized . . . taking . . . . . . [of] any data[.]” N.J.S.A.

 2A:38A-3.

          143.    The SMA Patient Data constitute “data” within the meaning of N.J.S.A. 2A:38A-

 3.

          144.    By refusing to accede to SMA’s lawful request to return the SMA Patient Data to

 SMA, IMS has purposefully taken, without SMA’s authorization, the SMA Patient Data in

 violation of the CROA.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 29 of 48 PageID: 206




        145.     As a result thereof, SMA has been damaged and is entitled to damages, costs, and,

 pursuant to N.J.S.A. § 2A:38A-5, an appropriate injunction requiring IMS to return forthwith to

 SMA the SMA Patient Data.

                                         COUNT SIX
               (IMS’s Breach of Implied Covenant of Good Faith and Fair Dealing)

        146.     Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        147.     The aforesaid conduct of IMS constitutes breaches of the covenant of good faith

 and fair dealing implied in the EMR Agreement.

        148.     As a direct and proximate result thereof, Plaintiff has suffered, and, if Defendants

 are not appropriately enjoined, will continue to suffer, substantial damages.

                                        COUNT SEVEN
               (IMS’s Breach of Fiduciary Duties to SMA, New Jersey Common Law)

        149.     Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        150.     By entering into the EMR Agreement with IMS, SMA placed its trust and

 confidence in IMS, which, by virtue of accepting responsibility for the SMA Patient Data, assumed

 a superior position with respect to the custodianship of SMA’s most precious trade secrets and

 proprietary confidential information: its patients’ PHI.

        151.     By virtue thereof, a fiduciary relationship arose between IMS and SMA with

 respect to the SMA Patient Data.

        152.     IMS, therefore, owes, and continues to owe, fiduciary duties to SMA because,

 among other reasons, SMA entrusted IMS with the responsibility to maintain and use safely the

 SMA Patient Data consistent with the scope of authorization provided to IMS by SMA.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 30 of 48 PageID: 207




        153.    By failing to return the SMA Patient Data to SMA upon SMA’s demand, IMS has

 breached its fiduciary duty to SMA.

        154.    As a direct and proximate result thereof, Plaintiff has suffered, and, if Defendants

 are not appropriately enjoined, will continue to suffer, substantial damages.

                                       COUNT EIGHT
                (IMS’s Breach of Duty of Confidence, New Jersey Common Law)

        155.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        156.    IMS owes, and continues to owe, a duty of confidence to SMA because, among

 other reasons, SMA disclosed SMA’s trade secrets (i.e., the SMA Patient Data) to IMS, pursuant

 to the EMR Agreement, based on IMS’s express and implied promises of confidentiality.

        157.    IMS breached its duty of confidence to SMA by misappropriating the SMA Patient

 Data, as described above, including by using the SMA Patient Data without SMA’s express or

 implied consent or otherwise inconsistent with the scope of SMA’s consent.

        158.    At the time of IMS’s improper use, IMS knew or had reason to know that its

 knowledge of the SMA Patient Data was acquired under circumstances giving rise to a duty to

 maintain the secrecy, and limit the use, of the SMA Patient Data in a manner consistent with the

 scope of SMA’s express or implied authorization.

        159.    As a direct and proximate result thereof, Plaintiff has suffered, and, if Defendants

 are not appropriately enjoined, will continue to suffer, substantial damages.

                                         COUNT NINE
                    (Tortious Interference with Contractual Relationship and
                  Prospective Economic Advantage, New Jersey Common Law)

        160.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 31 of 48 PageID: 208




        161.    SMA has contractual relationships with its patients.

        162.    SMA has prospective economic advantage with its patients.

        163.    IMS, IPS, and Mr. Trivedi are aware of SMA’s contractual relations with its

 patients and its prospective economic advantage with those patients.

        164.    The aforesaid conduct of IMS, IPS, and Mr. Trivedi constitutes, inter alia, a tortious

 interference with SMA’s contractual relationships with its patients and with SMA’s prospective

 economic advantage with its patients.

        165.    The aforesaid conduct of Defendants was willful, wanton, malicious, and/or in

 reckless disregard of SMA’s rights.

        166.    As a direct and proximate result thereof, SMA has suffered, and will continue to

 suffer, substantial damages.

                                         COUNT TEN
                        (Unfair Competition – New Jersey Common Law)

        167.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        168.    Defendants undertook the aforesaid misappropriation of the SMA Patient Data with

 knowledge of and disregard for SMA’s contractual, statutory, and common law rights, and with

 the intention of causing harm to SMA and benefiting themselves.

        169.    As evidenced by their intent to extract money from SMA, Defendants’

 misappropriation of the SMA Patient Data was done in bad faith and with malice.

        170.    As a direct and proximate result thereof, SMA has suffered, and will continue to

 suffer, substantial damages, and SMA will be threatened with loss of business expectancies,

 patients, confidential information, trade secrets, and goodwill in amounts which may be impossible

 to determine, unless Defendants are enjoined and restrained by order of this Court.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 32 of 48 PageID: 209




        171.    In addition, SMA seeks actual, incidental, compensatory, punitive, and

 consequential damages, along with reasonable attorneys’ fees and costs in amounts to be

 determined at trial.

                                         COUNT ELEVEN
                                        (Breach of Contract)

        172.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        173.    The EMR Agreement is a valid and enforceable contract between IMS and SMA.

        174.    The aforesaid conduct of IMS — including, without limitation, IMS’s fraudulent

 and misleading billing practices and IMS’s holding the SMA Patient Data hostage in exchange for

 payment of ransom — constitutes breaches of the EMR Agreement.

        175.    As a direct and proximate result thereof, SMA has been damaged.

                                        COUNT TWELVE
                                         (Civil Conspiracy)

        176.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        177.    Under New Jersey law, a civil conspiracy is “a combination of two or more persons

 acting in concert to commit an unlawful act, or to commit a lawful act by unlawful means, the

 principal element of which is an agreement between the parties to inflict a wrong against or injury

 upon another, and an overt act that results in damage.” Banco Popular N. Am. v. Gandi, 184 N.J.

 161, 171 (2005).

        178.    IMS, IPS, and Mr. Trivedi agreed with one another, and acted in concert, to harm

 SMA by depriving SMA of its property, the SMA Patient Data, unless and until SMA pays them

 amounts allegedly owed to IMS and IPS.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 33 of 48 PageID: 210




        179.    Each defendant intentionally and knowingly took steps in furtherance of their

 agreement to injure SMA, by among other things, agreeing that IMS and Mr. Trivedi should

 attempt to extract money from SMA for amounts allegedly owed to IPS by refusing to cause IMS’s

 migration of the SMA Patient Data, which SMA had entrusted to IMS, back to SMA, unless and

 until SMA acquiesces to the extortionary demands against SMA as alleged herein.

        180.    By virtue of the foregoing, IMS, IPS, and Mr. Trivedi are jointly and severally

 liable for the harm alleged herein to have been committed against SMA.

                                     COUNT THIRTEEN
                        (Veil Piercing – Mr. Trivedi’s Personal Liability)

        181.    Plaintiff repeats and realleges the allegations of each preceding paragraph as if the

 same were set forth verbatim herein.

        182.    By virtue of his position as an owner, officer, director, and/or controlling member

 of IMS and IPS, Mr. Trivedi used IMS and IPS as his alter egos to such an extent that the required

 separateness of IMS and IPS has ceased to exist due to Mr. Trivedi’s misuse of IMS’s and IPS’s

 limited liability company (“LLC”) form.

        183.    Mr. Trivedi operated IMS and IPS not as separate entities, but instead as one, and

 has misused their LLC structure in an inequitable manner to harm SMA by holding the SMA

 Patient Data hostage, as alleged herein, unless and until SMA pays both IMS and IPS amounts Mr.

 Trivedi alleges SMA owes both entities.

        184.    That Mr. Trivedi used IMS and IPS as his alter egos is evidenced by the following

 facts, among many others:

                (a)    Mr. Trivedi required that all payments for amounts owed to both IMS and

 IPS be sent to his residential address in Basking Ridge, New Jersey;
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 34 of 48 PageID: 211




                (b)     Mr. Trivedi employed the same individuals, such as Mr. Raghav, to conduct

 business on behalf of both IMS and IPS; and

                (c)     Mr. Trivedi is comingling the financial affairs of both IMS and IPS to such

 a great extent that he is using debts allegedly owed to IPS to justify IMS’s refusal to return to SMA

 property (i.e., the SMA Patient Data), that SMA entrusted to IMS in connection with the EMR

 Agreement.

                (d)     IMS, IPS, and Mr. Trivedi have each engaged the same law firm, Frier

 Levitt, LLP, to represent each of them in connection with the above-captioned matter.

        185.    By virtue of the foregoing, the veil is pierced with respect to Mr. Trivedi’s interest

 in IMS and IPS, and Mr. Trivedi is personally liable for any misconduct committed by IMS and/or

 IPS against SMA.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment on all of the above counts of this Verified

 Complaint against Defendants jointly, severally, and/or in the alternative, as follows:

        1.      Declaring and adjudging that (i) the SMA Patient Data belongs to SMA; (ii) IMS

 is unlawfully retaining the SMA Patient Data in violation of SMA’s express grant of authorization

 in connection therewith; and (iii) the SMA Patient Data must immediately be returned to SMA.

        2.      An Order restraining Defendants, as well as their employers, agents, employees,

 and all persons acting in concert with them, from using, disclosing, transferring, or deleting,

 destroying, manipulating, and/or otherwise altering the SMA Patient Data or other confidential

 proprietary information of SMA, and from obtaining any commercial advantage of unjust

 enrichment from their misappropriation of the SMA Patient Data or other confidential and

 proprietary information.
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 35 of 48 PageID: 212
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 36 of 48 PageID: 213
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 37 of 48 PageID: 214




                               Exhibit A
 Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 38 of 48 PageID: 215
                                                       Friday, June 26, 2020 at 16:51:29 Eastern Daylight Time

Subject:    RE: SALERNO MEDICAL ASSOCIATES, LLP v. INTEGRITY PRACTICE SOLUTIONS, LLC, Case No.
            2:20-cv-07076-JMV-JBC
Date:       Wednesday, June 24, 2020 at 3:04:24 PM Eastern Daylight Time
From:       Jason Silberberg <JSilberberg@frierleviU.com>
To:         Christopher G. Salloum <CSalloum@lawﬁrm.ms>, Steven W. Teppler <steppler@lawﬁrm.ms>
CC:         Michelle L. Greenberg <MGreenberg@FrierLeviU.com>, Mohamed H. Nabulsi
            <MNabulsi@lawﬁrm.ms>
AFachments: image006.png, image007.png, image008.png, image009.jpg, image010.png, image011.png,
            image012.png

[EXTERNAL]
Good morning Chris,

We have not received any of the additional information requested of you necessary to make any real sense
of the purported screenshots you sent yesterday by email. When I noted to the Judge that screenshots
would have been a sensible thing to include in your application as evidence of an actual connectivity issue,
and that the absence of that (in addition to any other concrete evidence) was both conspicuous and
significant, I did not think you would try to cure the issue by providing us with nothing more than a copy
and paste of a context-free pop-up error message, which, quite frankly, can be pulled off of Google images
in a matter of seconds.

I presumed you’d send an actual screenshot – meaning, a screengrab of an SMA employee’s monitor,
reflecting time/date, and the identity of the user that was logged on to the EMR when the error occurred.
I’d imagine this information, username and date of error, would be quite simple to collect. Relatedly, we
would like to know whether those users for whom you will (hopefully) provide examples were able or
unable to immediately log back into the system through the Remote Desktop program and, roughly, how
many users in total experience this problem per day. If the problem is pervasive enough and occurring
frequently enough (“30-50 of SMA’s users being rendered incapable of logging into the Meditab EMR” at
“any single time” during “regular business hours”) that you’ve applied for an injunction to address it, it
does not really square that it should be so difficult to provide such evidence – and one would think
providing us with this information, in addition to the session logs requested, would be of top priority. Not
so, evidently. And, to be clear, not providing us with this info makes it very difficult for my client’s tech
folks to actually work on verifying whether there is a problem and addressing it. Resorting to name-calling
and grandiose allegations of sabotage and intrigue as a response, candidly but with respect, is not exactly a
productive approach. Moreover, your observation that my client has allegedly “never before” made your
client “jump through burdensome obstacles” that begin “all of a sudden . . . after our settlement
discussions failed” is an odd one – why would it strike you as suspect that these alleged IT issues that have
heretofore (over the last 5-6 years) never occurred might require more specific/comprehensive information
to address them?

Here’s the bottom line – my client, despite all of the above and the lack of any evidence provided to date,
is trying to take your allegations seriously and is putting time and resources into its IT professionals to
address them. But they need the info requested to do the work. So kindly provide it.

In the interim, my client has done research into the pop-up error messages and has reviewed user log-in
activity in an effort to address the issue, despite having received no additional info from SMA. Note again
that their findings cannot be verified given the lack of data from SMA, but the following is an educated
guess: The “remote computer has ended the connection” pop-up is commonly triggered by user-idling, i.e.
when a user on a connected computer has not used it (e.g., moved the mouse, typed anything on the

                                                                                                       Page 1 of 11
 Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 39 of 48 PageID: 216


keyboard, etc.) for a period of 30-minutes – this is an automated Remote Desktop security failsafe that is
in place and is standard practice in the EMR industry. The other pop-up likely resulted from SMA having
more than 160 individual Remote Desktop sessions accessing the servers simultaneously. Given SMA’s size
in terms of number of providers and the corresponding unique concurrent user-accounts, 160+ employees
logging on to the Remote Desktop program simultaneously is extremely suspect and smacks of a potential
denial-of-service tactic designed to purposefully crash the system. If, however, you will represent to IMS
that SMA does, in fact, have 160+ employees (please provide an exact number with EMR usernames to
verify authorized users) who routinely use the EMR system simultaneously, my client, given the current
litigation and the Judge’s directive, will do what they can to accommodate these numbers – even though it
was specifically agreed to that increasing licensee/user numbers is to be decoupled from connectivity
issues. Note that because the Parties never reached an agreement for accommodating numbers of this size,
the necessary modifications/increased usage will significantly increase the quantum of damages going
forward.

Please provide us with the requested session log data, the time and user name associated with a
representative sampling of the two pop-up errors that have been occurring, in addition to the maximum
number (along with name and location – even if the answer is “work from home” of each user) of user-
employees accessing the EMR system during business hours. This will allow us to thoroughly investigate
and address the connectivity-related allegations. Thank you.

Very truly yours,

Jason N. Silberberg, Esq.




84 Bloomﬁeld Avenue
Pine Brook, NJ 07058
direct: (973) 852-8368
phone: (973)618-1660
fax: (973)618-0650
email: jsilberberg@frierleviU.com
web: hUps://link.edgepilot.com/s/20909c24/ReyTuK5wYUedxQSS_9NGag?
u=hUp://www.frierleviU.com/
Follow us on: Linkedin | TwiUer | Facebook | Instagram

Frier LeviU COVID-19 Resources


This email and any ﬁles transmiUed with it are personal conﬁdenpal and intended solely
for the use of the individual or enpty to whom they are addressed. They are also subject
to the aUorney work product and aUorney-client privileges. If you received this
transmission in error, please nopfy the sender by reply email and delete the message and
any aUachments. Thank you.

                                                                                                    Page 2 of 11
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 40 of 48 PageID: 217
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 41 of 48 PageID: 218
 Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 42 of 48 PageID: 219




Christopher G. Salloum | Associate
(973) 607-1267


                                                                             Page 5 of 11
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 43 of 48 PageID: 220
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 44 of 48 PageID: 221
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 45 of 48 PageID: 222
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 46 of 48 PageID: 223
Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 47 of 48 PageID: 224
 Case 2:20-cv-07076-JMV-JBC Document 18 Filed 06/26/20 Page 48 of 48 PageID: 225


              above, the link will be analyzed for known threats. If a known threat is found, you
              will not be able to proceed to the despnapon. If suspicious content is detected,
              you will see a warning.



Links contained in this email have been replaced. If you click on a link in the email above, the link will be
analyzed for known threats. If a known threat is found, you will not be able to proceed to the despnapon. If
suspicious content is detected, you will see a warning.


Links contained in this email have been replaced. If you click on a link in the email above, the link will be
analyzed for known threats. If a known threat is found, you will not be able to proceed to the despnapon. If
suspicious content is detected, you will see a warning.


Links contained in this email have been replaced. If you click on a link in the email above, the link will be analyzed for
known threats. If a known threat is found, you will not be able to proceed to the despnapon. If suspicious content is
detected, you will see a warning.




                                                                                                                   Page 11 of 11
